IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
v. : Case No. 3:17cr36
DELAMAR THOMAS, : JUDGE WALTER H. RICE
Defendant.

 

ORDER GRANTING DEFENDANT FURLOUGH FOR LIMITED PURPOSE

 

It is the order of this Court that Defendant be furloughed from the Butler County Jail at
9:00 a.m. on Friday, October 4, 2019 to be transported by his mother, Markita Vaughn, whose
phone number is 937-877-7576, directly to House of Wheat Funeral Home, to attend the funeral
of his grandmother, Aloetta Vaughn, which is scheduled to begin at 11:00 a.m. Markita Vaughn
is then to return Delamar Thomas to the Butler County Jail, not later than 5:00 p.m. on the
aforesaid, October 4, 2019. It is the request of this Court that the personnel at the Butler County

Jail do all in their power to facilitate the carrying out of this Order.

October 2, 2019 [eat Node

WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of record
U.S. Marshal Office
Butler County Jail
